ACCEPTED
                                                                                      03-15-00284-CR
                                                                                              7216698
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 10/2/2015 6:42:50 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                    CAUSE NUMBER 03—15—00284—CR

EX PARTE                         X    IN THE COURT OF APPEALS
                                                          FILED IN
                                                          3rd COURT OF APPEALS
                                 X                            AUSTIN, TEXAS
                                 X     THIRD COURT      OF10/2/2015
                                                           APPEALS  6:42:50 PM
                                 X                          JEFFREY D. KYLE
                                                                  Clerk
LEONARD RAY BARKER               X           STATE OF TEXAS


APPELLANT’S THIRD MOTION TO EXTEND TIME FOR FILING
               OF APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Third Motion to

Extend Time for Filing Appellant’s Brief, and, in support thereof, would

show the Court as follows:

                                I.

      Appellant’s Brief was due before this Court on September 21, 2015.

A second Motion to Extend Time was filed on August 24, 2015, and

granted the following day. Prior to that, a Motion to Extend Time was filed

on July 13, 2015, and granted the following day.

                               II.

      The undersigned counsel has tendered a completed Appellant’s Brief

to this Honorable Court on this same date and would respectfully request
that it be considered timely filed. Counsel encountered more difficulty than

he had anticipated in framing the issues at hand and committing them to

writing. Counsel avers that he has completed the Appellant’s Brief at the

earliest practicable opportunity.

                                III.

      This Motion is not made for purposes of delay, but so that justice

might be served.

WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Third

Motion to Extend Time for Filing Appellant’s Brief.



                                           Respectfully submitted,
                                           Law Office of Paul M. Evans
                                           811 Nueces Street
                                           Austin, Texas 78701
                                           (512) 569-1418
                                           (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                            PAUL M. EVANS
                                           SBN 24038885
                                           Attorney for Defendant
                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for
the State of Texas—the Travis County District Attorney, mailing address
P.O. Box 1748, Austin, TX, 78767, physical address 509 W. 11 th Street,
Austin, TX, 78701—on this the 2nd day of October, 2015.


                                           _/s/ Paul M. Evans________
                                            PAUL M. EVANS




                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 370 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                            PAUL M. EVANS